       Case 2:17-cv-12039-WBV-MBN Document 165 Filed 07/14/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

CALLAIS CAPITAL
MANAGEMENT, LLC                           *     CIVIL ACTION NO. 17-12039
                                          *
VERSUS                                    *     SECT. D     MAG. 5
                                          *
BRIAN WILHITE, ET AL.                     *     VITTER/NORTH
                                          *
******************************************************************************

                       CONSENT MOTION FOR LEAVE TO FILE
                   MEMORANDUM NINE PAGES IN EXCESS OF 25 PAGES

         NOW INTO COURT comes Defendants Brian Wilhite, Emmaleigh Wilhite, Brian May,

John Durham, Brett Favre, and Jon Gregg (“Sqor D&O Defendants”), through undersigned

counsel, and respectfully moves for leave to file a Memorandum in Support of their Renewed

Rule 12(b)(6) Motion to Dismiss in excess of the page limit set forth in the Local Rules. In

support of this motion, the Sqor D&O Defendants show:

                                               1.

         Pursuant to LR 7.7, the Sqor D&O Defendants are seeking leave of the Court to file a

Memorandum in Support of their Rule 12(b)(6) Motion to Dismiss that is in excess of the 25

page limit.

                                               2.

         The Memorandum in Support of their Rule 12(b)(6) Motion to Dismiss addresses the

numerous allegations contained in Plaintiff Callais Capital Management, LLC’s (“CCM”)

Complaint, which consists of 99 separate paragraphs and is 34 pages long. (Doc. 74).

                                               3.

         The Sqor D&O Defendants submit this motion in good faith and aver that a brief of nine

pages in excess of the page limit is necessary to thoroughly and appropriately address the many



4821-2815-7378.1                               -1-
       Case 2:17-cv-12039-WBV-MBN Document 165 Filed 07/14/20 Page 2 of 3



allegations raised by CCM, especially involving federal securities law. In particular, CCM has

alleged numerous false or misleading statements by the Sqor D&O Defendants, and under

applicable case law, each alleged statement must be analyzed separately to determine whether

CCM has met its pleading obligations under Fed. R. Civ. P. 9(b) and the Private Securities

Litigation Reform Act, codified as 15 U.S.C. § 78u-4. See Southland Sec. Corp. v. INSpire Ins.

Solutions Inc., 365 F.3d 353, 370-383 (5th Cir. 2004). The additional pages are necessary to

ensure each statement alleged by CCM to be false or misleading is analyzed under the

appropriate pleading standard.

                                                 4.

         On July 13, 2020, counsel for the Sqor D&O Defendants obtained consent of plaintiff to

exceed the page limit.

         WHEREFORE Defendants Brian Wilhite, Emmaleigh Wilhite, Brian May, John

Durham, Brett Favre, and John Gregg respectfully request their motion for leave be GRANTED,

allowing them to file their Memorandum in Support of Renewed Rule 12(b)(6) Motion to

Dismiss that is in excess of the page limit, and for all other relief deemed just and proper.

                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                              /s/ Karen M. Dicke
                                              Karen M. Dicke (#24781)
                                              400 Poydras Street, Suite 1300
                                              New Orleans, Louisiana 70130
                                              Tel: (504) 322-4100 Fax: (504) 754-7569
                                              Email: Karen.Dicke@lewisbrisbois.com

                                              AND




4821-2815-7378.1                                 -2-
       Case 2:17-cv-12039-WBV-MBN Document 165 Filed 07/14/20 Page 3 of 3



                                                      Greg L. Johnson (pro hac vice pending)
                                                      Timothy J. Nally (pro hac vice pending)
                                                      2020 West El Camino Ave, Suite 700
                                                      Sacramento, California 95833
                                                      Tel: (916) 564-5400
                                                      Fax: (916) 564-5444


                                          CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record on July 13, 2020, by
ECF filing, by hand delivery, by telephonic facsimile transmission, or by depositing a copy of same in the United
States Mail, first class postage prepaid, at their last known addresses of record.

                                                      /s/ Karen M. Dicke




4821-2815-7378.1                                         -3-
